DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weiss (US 2013/0230150 A1; pub. Sep.5, 2013).
Regarding claim 1, Weiss discloses: obtaining, with an x-ray detector comprising a plurality of pixels, a plurality of two- dimensional (2D) images of a calibration object, wherein each 2D image of the plurality of 2D images is obtained from a respective position of a plurality of calibration positions (para. [0012], [0015]), wherein each of the plurality of calibration positions is a different spatial arrangement of the x-ray detector relative to the calibration object (para. [0024]), and wherein the calibration object comprises one or more reference points (fig.2 item 17, para. [0016]); computing, with processing (para. [0015]) based on respective imaged characteristics of the one or more reference points in each 2D image of the plurality of 2D images (para. [0012]), respective spatial characteristics of the one or more reference points (para. [0014]-[0015]), and the plurality of calibration positions; and computing, with the processing circuitry and based on the computed image distortion field across the plurality of pixels of the x-ray detector (para. [0031]), a correction transform for correcting image distortion across the plurality of pixels of the x-ray detector (para. [0031]), wherein the respective spatial characteristics of the one or more reference points comprise at least one of a size or a position of each reference point of the one or more reference points in space (para. [0014]), and wherein the respective imaged characteristics of the one or more reference points in each 2D image of the plurality of 2D images comprise at least one of an imaged size or an imaged position of each reference point of the one or more reference points in each 2D image of the plurality of 2D images (para. [0038]).
Regarding claim 2, Weiss discloses: computing the image distortion field across the plurality of pixels of the x-ray detector based on the respective imaged characteristics of the one or more reference points in each 2D image of the plurality of 2D images, the respective spatial characteristics of the one or more reference points, and the plurality of calibration positions comprises: computing at least one of an estimated position or an estimated size of each of the one or more reference points in each 2D image of the plurality of 2D images based on the at least one of the size or the position of each reference point of the one or more reference points in space and the plurality of calibration positions (para. [0039]); determining a difference between the at least one of the estimated position or the estimated size of each of the one or more reference points in each 2D image of the plurality of 2D images and the at least one of the imaged size or the imaged position of each reference point of the one or more reference points in each 2D image of the plurality of 2D images; and computing the image distortion field across the plurality of pixels of the x-ray detector based on the determined difference (para. [0038]).
Regarding claim 3, Weiss discloses: computing, based on the computed image distortion field across the plurality of pixels of the x-ray detector, the correction transform for correcting image distortion (para. [0040], [0064]).
Regarding claim 4, Weiss discloses: approximating the function comprises applying a least squares function approximation (para. [0064]).
Regarding claim 5, Weiss discloses: obtaining, by the x-ray detector, a preliminary 2D image of a second object; and applying, by the processing circuitry, the computed correction transform to the preliminary 2D image of the second object to generate a corrected 2D image of the second object, the corrected 2D image of the second object exhibiting less image distortion than the preliminary 2D image of the second object (para. [0012]).
Regarding claim 6, Weiss discloses: the image distortion field is nonlinear across the plurality of pixels of the x-ray detector (para. [0015]).
Regarding claim 9, Weiss discloses: each position of the plurality of calibration positions comprises one or more of: a different vertical arrangement of the x-ray detector relative to the calibration object; a different horizontal arrangement of the x-ray detector relative to the calibration object; or a different rotational arrangement of the x-ray detector relative to the calibration object (para. [0051]).
Regarding claim 10, Weiss discloses: the one or more reference points of the calibration object comprises a plurality of reference points (para. [0016]).
Regarding claim 11, Weiss discloses: the plurality of reference points are arranged within a grid, each reference point of the plurality of reference points located at a vertex of the grid (para. [0016]).
Regarding claim 12, Weiss discloses: the one or more reference points of the calibration object comprises one or more x-ray attenuating spheres (para. [0053])
Regarding claim 13, Weiss discloses: the x-ray detector comprises a flat-panel x-ray detector (para. [0012]).
Regarding claim 15, Weiss discloses: an x-ray detector comprising a plurality of pixels, the x-ray detector configured to obtain a plurality of two-dimensional (2D) images of a calibration object, wherein the x-ray detector is configured to obtain each 2D image of the plurality of 2D images from a respective position of a plurality of calibration positions, wherein each of the plurality of calibration positions is a different spatial arrangement of the x-ray detector relative to the calibration object, and wherein the calibration object comprises one or more reference points; and processing circuitry configured to: compute an image distortion field across the plurality of pixels of the x-ray detector based on respective imaged characteristics of the one or more reference points in each 2D image of the plurality of 2D images, respective spatial characteristics of the one or more reference points, and the plurality of calibration positions; and compute, based on the computed image distortion field across the plurality of pixels of the x-ray detector, a correction transform for correcting image distortion across the plurality of pixels of the x-ray detector, wherein the respective spatial characteristics of the one or more reference points comprise at least one of a size or a position of each reference point of the pl one or more reference points in space, and wherein the respective imaged characteristics of the one or more reference points in each 2D image of the plurality of 2D images comprise at least one of an imaged size or an imaged position of each reference point of the one or more reference points in each 2D image of the plurality of 2D images (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 16, Weiss discloses: to compute the image distortion field across the plurality of pixels of the x- ray detector based on the respective imaged characteristics of the one or more reference points in each 2D image of the plurality of 2D images, the respective spatial characteristics of the one or more reference points, and the plurality of calibration position, the processing circuitry is configured to: compute at least one of an estimated position or an estimated size of each of the one or more reference points in each 2D image of the plurality of 2D images based on the at least one of the size or the position (the claim contains the same substantive limitations as claim 2, the claim is therefore rejected on the same basis).
Regarding claim 17, Weiss discloses: to compute, based on the computed image distortion field across the plurality of pixels of the x-ray detector, the correction transform for correcting image distortion across the plurality of pixels of the x-ray detector, the processing circuitry is configured to: approximate a function that minimizes the difference between the at least one of the estimated position or the estimated size of each of the one or more reference points in each 2D image of the plurality of 2D images and the at least one of the imaged size or the imaged position of each reference point of the one or more reference points in each 2D image of the plurality of 2D images, wherein the approximated function is the correction transform (para. [0040], [0064]).
Regarding claim 18, Weiss discloses: the x-ray detector is further configured to obtain a preliminary 2D image of a second object; and wherein the processing circuitry 1s further configured to apply the computed correction transform to the preliminary 2D image of the second object to generate a corrected 2D image of the second object, the corrected 2D image of the second object exhibiting less image distortion than the preliminary 2D image of the second object (para. [0012]).
Regarding claim 19, Weiss discloses: the image distortion field is nonlinear across the plurality of pixels of the x-ray detector (para. [0015]).
Regarding claim 20, Weiss discloses: a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry to: receive a plurality of two-dimensional (2D) images of a calibration object, each 2D image of the plurality of 2D images obtained from a respective position of a plurality of calibration positions, wherein each of the plurality of (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2013/0230150 A1; pub. Sep.5, 2013) in view of Soper et al. (WO 2017/139591 A1; pub. Aug. 17, 2017).
Regarding claim 7, Weiss is silent about: the image distortion field across the plurality of pixels of the x-ray detector describes a three-dimensional (3D) image distortion error between the calibration object and the x-ray detector.
In a similar field of endeavor, Soper et al. disclose: the image distortion field across the plurality of pixels of the x-ray detector describes a three-dimensional (3D) image distortion error between the calibration object and the x-ray detector (para. [0074]-[0075]) motivated by the benefits for distortion compensation (Soper et al. 
In light of the benefits for distortion compensation as taught by Soper et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weiss with the teachings of Soper et al.
Regarding claim 8, Soper et al. disclose: the 3D image distortion error between the calibration object and the x-ray detector comprises at least one of a 3D rotational image distortion error between the calibration object and the x-ray detector or a 3D translational image distortion error between the calibration object and the x-ray detector (para. [0093]) motivated by the benefits for distortion compensation (Soper et al. para. [0074]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2013/0230150 A1; pub. Sep.5, 2013) in view of Joseph et al. (WO 2016/122857 A1; pub. Aug.4, 2016).
Regarding claim 13, Weiss is silent about: the x-ray detector comprises a linear diode array (LDA) x-ray detector.
In a similar field of endeavor, Joseph et al. disclose: the x-ray detector comprises a linear diode array (LDA) x-ray detector (para. [0036]) motivated by the benefits for non-destructive testing (Joseph et al. para. [0036]).
In light of the benefits for non-destructive testing as taught by Joseph et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weiss with the teachings of Joseph et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884